Citation Nr: 0209869	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  00-22 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.

(The issues of whether new and material evidence has been 
submitted to reopen the claims of entitlement to service 
connection for residuals of a low back injury, residuals of a 
neck injury, and status post residuals of a right inguinal 
herniorrhaphy, will be the subject of a later decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to 
October 1974.  

This matter came before the Board of Veterans' Appeals 
(Board) from a September 1999 decision by a hearing officer 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma that denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss.  
A preliminary hearing was held at the RO in August 1999, and 
a hearing was held before the undersigned member of the Board 
at the RO (a Travel Board hearing) in June 2002.  

The Board is undertaking additional development, with respect 
to the issues of whether new and material evidence has been 
submitted to reopen the claims of service connection for 
residuals of a low back injury, residuals of a neck injury, 
and status post residuals of a right inguinal herniorrhaphy, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)). 
When development is completed with respect to the 
aforementioned issues, the Board will then provide notice of 
the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099,3105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving the notice and reviewing 
the veteran's response, the Board will prepare a separate 
decision addressing these issues.


FINDING OF FACT

The medical evidence does not currently demonstrate the 
presence of bilateral hearing loss for VA compensation 
purposes.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that during the course of this appeal, 
laws (and implementing regulations) were enacted that 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2001); 
66 Fed. Reg. 45620, 45630-631 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran was sent a letter in 
April 2001 which explained, among other things, the VCAA and 
what evidence was needed to substantiate his claim.  Further, 
the record reflects that during the course of this appeal, 
the veteran was issued a statement of the case which 
contained the pertinent laws and regulations governing this 
claim and the reasons for their decision with respect to the 
claim.  Hence, he has been provided notice of the information 
and evidence necessary to substantiate this claim, and has 
been afforded ample opportunity to submit such information 
and evidence.  

In view of the above, and for reasons set out below regarding 
any further development, there is no further action to be 
undertaken to comply with the provisions of the VCAA or 
implementing regulations.  Therefore, the veteran will not be 
prejudiced as a result of the Board deciding this claim.


II.  Service Connection for Bilateral Hearing Loss

Applicable law provides that service connection will be 
granted if it is shown a particular disease or injury 
resulting in disability was incurred or aggravated during 
active duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001).  
If sensorineural hearing loss becomes manifest to a 
compensable degree within one year of active service it shall 
be considered to have been incurred in that period of active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113,1137 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.309 (2001).  A "determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The veteran and his representative assert that the veteran 
developed bilateral hearing loss as a result of his military 
service.  During the June 2002 Travel Board hearing, the 
veteran testified that he was exposed to loud noise in 
service, particularly while serving aboard a submarine, and 
that he ruptured his right tympanic membrane in service.  

The Board points out that for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2001).  

On an authorized VA audiological evaluation, conducted in 
June 1995, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
15
15
10
LEFT
10
10
5
5
10

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 percent in the left ear.  
The examiner found that the veteran's hearing was grossly 
within normal limits bilaterally.  

Clearly, given these findings, the veteran does not have a 
bilateral hearing loss disability for VA purposes, as a 
result of a ruptured tympanic membrane or otherwise.  It is 
pointed out that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110 (West 1991 & Supp. 2001); see Degmetich 
v. Brown, 104 F.3d 1328 (1997).

Thus, while the veteran claims to have ruptured his right 
tympanic membrane in service (the Board notes that this is 
not supported by the for service medical records) and to have 
been exposed to loud noise in service, the evidence does not 
demonstrate that he currently suffers from a bilateral 
hearing loss disability.  The preponderance of the evidence 
is against this claim.

Given the particular facts of this case, as well as the RO 
having complied with the necessary obligation to notify and 
assist the veteran, as mentioned above, the Board finds that 
there is no reasonable possibility that any further 
assistance would aid in substantiating the veteran's claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  


ORDER

The appeal is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

